DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 02/15/2021, in which, claims 1-8, are pending. Claims 1 and 8 are independent. Claims 2-71, are dependent.

Priority

Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement

The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.



CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an authentication processing unit; input password; output processing unit; first storage processing unit; second storage unit” in claims 1, 3-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
The disclosure does not provide adequate structure to perform the claimed functions claims “an authentication processing unit; input password; output processing unit; first storage processing unit; second storage unit” in claims 1, 3-7.
 Accordingly, the specification does not demonstrate that applicant has made the invention that achieves the claimed function since the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1- are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation(s)  “an authentication processing unit; input password; output processing unit; first storage processing unit; second storage unit” in claims 1, 3-7.
 Claims 1, 3-7, invoke(s) 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding 
Therefore, the claim(s) is/are indefinite and is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may: (a) Amend the claim(s) so that the claim limitation(s) will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(0) and 2181.
Further, Applicant has claimed the limitations indicated above without clear articulation of what structure is utilized to perform the claimed functionality as interpreted under 112, sixth paragraph. As such, it is unclear exactly what subject matter the Applicant regards as his invention in light of the Specification support for the claimed structure detailed above. For the present examination, the Examiner has afforded the claims the Broadest Reasonable Interpretation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SAMA (USPAP, 2013/0254875).


Referring to claim 1, SAMA teaches a password authentication device ([system 100 of fig 1, includes an authentication server 120 of fig 2, that is configured to authenticate one or more login transactions]), comprising: an authentication processing unit  (120 of fig 1) that authenticates a user when an input password that is input matches a predetermined first password ([authentication server 120 may receive a login request from the client device 110] see 0018], in another words, the authentication server 120 may analyze the user identifier and the received password to determine whether to grant or deny access to the user] see 0018-0019]); and 
an output processing unit  (120 of fig 1) that outputs a hint of the first password when a matching rate between a predetermined second password different from the first password, ([authentication server 120 may utilize one or more partial matching techniques to determine whether the received password is similar to the valid password] see 0036]), and the input password is equal to or greater than a predetermined first threshold value, ([see 0040], authentication server 120 may determine that the received password is similar to the valid password in response to a determination that the numeric distance is within a predetermined threshold]).

Referring to claim 2, SAMA teaches a password authentication device ([system 100 of fig 1, includes an authentication server 120 of fig 2, that is configured to authenticate one or more login transactions]), wherein the second password is a password whose matching rate with the first password is less than a predetermined second threshold value ([see 0040]).



Referring to claim 4, SAMA teaches a password authentication device ([system 100 of fig 1, includes an authentication server 120 of fig 2, that is configured to authenticate one or more login transactions]), wherein the first storage processing unit ([120 having storage memory 126 of fig 1) excludes a password having a matching rate with the second password equal to or higher than the first threshold value among the input passwords during the password input reception period, from a target of storage in the first storage unit ([130 of fig 1).

Referring to claim 5, SAMA teaches a password authentication device ([system 100 of fig 1, includes an authentication server 120 of fig 2, that is configured to authenticate one or more login transactions]), further comprising a second storage 

Referring to claim 6, SAMA teaches a password authentication device ([system 100 of fig 1, includes an authentication server 120 of fig 2, that is configured to authenticate one or more login transactions]), wherein the output processing unit outputs the hint when a matching rate between the input password and the first password is equal to or greater than the second threshold value, ([authentication server 120 may utilize one or more partial matching techniques to determine whether the received password is similar to the valid password] see 0036]), and the input password is equal to or greater than a predetermined first threshold value, ([see 0040], authentication server 120 may determine that the received password is similar to the valid password in response to a determination that the numeric distance is within a predetermined threshold]).



Referring to claim 8, SAMA teaches a password authentication method ([system 100 of fig 1, includes an authentication server 120 of fig 2, that is configured to authenticate one or more login transactions]), an authentication processing unit  (120 of fig 1) that authenticates a user when an input password that is input matches a predetermined first password ([authentication server 120 may receive a login request from the client device 110] see 0018], in another words, the authentication server 120 may analyze the user identifier and the received password to determine whether to grant or deny access to the user] see 0018-0019]); and 
an output processing unit that outputs a hint of the first password when a matching rate between a predetermined second password different from the first password, ([authentication server 120 may utilize one or more partial matching techniques to determine whether the received password is similar to the valid password] see 0036]), and the input password is equal to or greater than a predetermined first threshold value, ([see 0040], authentication server 120 may determine that the received 


Conclusion
Examiner Notes: The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner.
Further, regarding to the cited prior arts in USC 892, of the office action, the cited prior art, teaches some aspects of the claimed subject matter. However, upon a careful determination the references are relevant to be cited, but are not as relevant as to use the cited prior arts against the application alone or in combination. The prior art made of record not relied upon is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677